                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:18-CR-00030-KDB-DSC-1

 UNITED STATES OF AMERICA,


    v.                                                           ORDER

 ASHONTA DAWINE HAMMOND,

                Defendant.


   THIS MATTER is before the Court on Defendant Ashonta Dawine Hammond’s pro se

motion for compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A) and the First Step Act of 2018. (Doc. No. 38). Having carefully reviewed the

Defendant’s motion, exhibits, and all other relevant portions of the record, the Court will deny the

motion without prejudice to a renewed motion properly supported by evidence and after exhaustion

of his administrative remedies.

                                      I.    BACKGROUND

   In 2018, Defendant pled guilty to conspiracy to distribute and to possess with intent to

distribute cocaine, possess with intent to distribute cocaine, possession of firearm in furtherance

of a drug trafficking crime, and felon in possession of a firearm. (Doc. No. 13). He was sentenced

to 120 months imprisonment plus four years of supervised release. (Doc. No. 27).

   Defendant is a 43-year-old male confined at FCI Butner Low, a minimum-security federal

corrections institution in North Carolina, with a projected release date of November 27, 2026.

Defendant seeks a reduction in his sentence under the compassionate release statute, 18 U.S.C. §

3582(c)(1)(A). He claims he suffers from severe chronic asthma and gastritis. (Doc. No. 38, at




         Case 5:18-cr-00030-KDB-DSC Document 40 Filed 12/08/20 Page 1 of 5
7). According to the Presentence Report, Defendant described his physical health as fair and is

prescribed an inhaler for his asthma. (Doc. No. 23, ¶ 154). Defendant attaches minimal medical

records which indicate that he was treated once for gastritis and is prescribed two inhalers to treat

his asthma. (Doc. No. 39). Notes in Defendant’s medical records state that he denies having any

problems with the inhaler regimen and denies shortness of breath, wheezing, coughing or nighttime

symptoms. Id. at 4.

                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the




       Case 5:18-cr-00030-KDB-DSC Document 40 Filed 12/08/20 Page 2 of 5
agency decisionmakers are biased or because the agency has already determined the issue, . . .

where the administrative process would be incapable of granting adequate relief, . . . [or] where

pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019). It is Defendant’s

burden to show that he has exhausted his remedies or that exhaustion would be futile or result in

undue prejudice. See, e.g., United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove that the exhaustion requirement has been

met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. § 3852(c)(1)(A).

Defendant states that he petitioned the warden for compassionate release on June 27, 2020. (Doc.

No. 38, at 8). The warden denied his request on June 29, 2020. (Doc. No 38-2 at 2). Defendant

has not exhausted all administrative appeals of the warden’s adverse decision that are available to

him within the BOP.

    According to the BOP’s website, FCI Butner Low currently has zero inmates and 2 staff with

confirmed active cases of COVID-19. There are approximately 1,060 inmates at FCI Butner Low.

There have been 17 inmate and 1 staff deaths, while 601 inmates have recovered and 21 staff have

recovered. Given this information, the Court finds that Defendant has not met his burden of

showing that the exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) should be excused. With

no current case amongst the inmate population at FCI Butner Low, requiring Defendant to exhaust

his administrative remedies within the BOP before petitioning this Court would not result in any

“catastrophic health consequences” or unduly prejudice Defendant. See United States v. Fraction,

No. 3:14-CR-305, 2020 WL 3432670, at *7 (M.D. Pa. June 23, 2020) (finding the defendant did

“not demonstrate any ‘catastrophic health consequences’ to make exhaustion futile or show that




        Case 5:18-cr-00030-KDB-DSC Document 40 Filed 12/08/20 Page 3 of 5
he could be unduly prejudiced if he had to wait to exhaust his administrative remedies with the

BOP”). Generalized concerns regarding the possible spread of COVID-19 to the inmate population

at FCI Butner Low are not enough for this Court to excuse the exhaustion requirement, especially

considering the BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread at FCI Butner Low. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

    The Court does not intend to diminish Defendant’s concerns about the pandemic. However,

given the scale of the COVID-19 pandemic and the complexity of the situation in federal

institutions, it is even more important that Defendant first attempt to use the BOP’s administrative

remedies. See United States v. Annis, 2020 WL 1812421, at *2 (D. Minn. Apr. 9, 2020). Not only

is exhaustion of administrative remedies required under the law, but it also “makes good policy

sense.” United States v. Fevold, 2020 WL 1703846, at *1 (E.D. Wis. Apr. 8, 2020). “The warden

and those in charge of inmate health and safety are in a far better position than the sentencing court

to know the risks inmates in their custody are facing and the facility’s ability to mitigate those risks

and provide for the care and safety of the inmates.” Id. As the Third Circuit has recognized,

“[g]iven BOP’s shared desire for a safe and healthy prison environment . . . strict compliance with

§ 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance.” Raia, 954

F.3d at 597.

    For these reasons, the Court will deny Defendant’s Motion without prejudice to a renewed

motion properly supported by evidence and after he has exhausted his administrative remedies.

                                           III.    ORDER

    IT IS THEREFORE ORDERED that Defendant’s motion for compassionate release (Doc.

No. 38), is DENIED without prejudice to a renewed motion properly supported by evidence and




       Case 5:18-cr-00030-KDB-DSC Document 40 Filed 12/08/20 Page 4 of 5
after exhaustion of his administrative remedies.

   SO ORDERED.


                                  Signed: December 8, 2020




      Case 5:18-cr-00030-KDB-DSC Document 40 Filed 12/08/20 Page 5 of 5
